            Case 3:16-cv-05658-VC Document 75 Filed 04/15/19 Page 1 of 2



 1 ANDRUS WAGSTAFF, PC
   Aimee H. Wagstaff (SBN 278480)
 2 aimee.wagstaff@andruswagstff.com
   David J. Wool (SBN 324124)
 3 david.wool@andruswagstaff.com
   7171 W. Alaska Drive
 4 Lakewood, Colorado 80226
   Telephone: 303-376-6360
 5
   GOMEZ TRIAL ATTORNEYS
 6 John H. Gomez (SBN 171485)
   john@gomeztrialattorneys.com
 7 Ahmed S. Diab (SBN 262319)
   adiab@gomeztrialattorneys.com
 8 Kristen K. Barton (SBN 303228)
   kbarton@gomeztrialattorneys.com
 9 655 West Broadway, Suite 1700
   San Diego, California 92101
10 Telephone: (619) 237-3490
   Facsimile: (619) 237-3496
11
   Attorneys for Plaintiffs
12

13                            UNITED STATES DISTRICT COURT

14                          NORTHERN DISTRICT OF CALIFORNIA

15 EMANUEL RICHARD GIGLIO, an                   )   Case No. 3:16-cv-05658-VC
   Individual,                                  )
16                                              )
                 Plaintiff,
                                                )   PLAINTIFF EMANUEL RICHARD GIGLIO’S
17 v.                                           )   RENEWED NOTICE OF MOTION AND
                                                )   MOTION TO AMEND PTO 50
18                                              )
   MONSANTO COMPANY and JOHN DOES               )
19 1-50                                         )   Hearing Date:      May 22, 2019
                                                )   Hearing Time:      10:00 am
20                     Defendants.              )   Judge:             Hon. Vincent Chhabria
                                                )   Courtroom:         4, 17th Floor
21                                              )
                                                )
22                                              )
                                                )
23

24

25

26
27

28

     PLAINTIFF’S NOTICE OF MOTION AND RENEWED                            CASE NO. 3:16-CV-05658-VC
     MOTION TO AMEND PTO 50
             Case 3:16-cv-05658-VC Document 75 Filed 04/15/19 Page 2 of 2



 1 TO ALL PARTIES AND ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that on May 22, 2019, at 10:00 a.m., or as soon thereafter as this

 3 matter may be heard before the Honorable Vince Chhabria of the United States District Court,

 4 Northern District of California, San Francisco Courthouse, Courtroom 4, 17th Floor, located at 450

 5 Golden Gate Avenue, San Francisco, CA 94102, Plaintiff Emmanuel Richard Giglio (“Plaintiff”) will

 6 and hereby does move this Court for an order to amend Pre-Trial Order No. 50 (“PTO 50”) only as to

 7 the moving plaintiff to allow for limited discovery to occur in his case.

 8          Plaintiff’s motion is based on this notice, the accompanying memorandum of points and

 9 authorities, the Declaration of John H. Gomez, and any additional argument and evidence the Court

10 may consider.

11 Dated: April 15, 2019                         Respectfully submitted,
12                                               By: /s/ John H. Gomez
                                                 John H. Gomez, Esq.
13                                               Ahmed S. Diab, Esq.
                                                 Kristen K. Barton, Esq.
14                                               GOMEZ TRIAL ATTORNEYS
15                                               john@thegomezfirm.com
                                                 adiab@thegomezfirm.co
16                                               kbarton@thegomezfirm.com
                                                 By: /s/ Aimee H. Wagstaff
17
                                                 Aimee H. Wagstaff, Esq.
18                                               David J. Wool, Esq.
                                                 ANDRUS WAGSTAFF, PC
19                                               Aimee.wagstaff@andruswagstaff.com
                                                 David.Wool@andruswagstaff.com
20

21

22

23

24

25

26
27

28

     PLAINTIFF’S NOTICE OF MOTION AND               -1-                        CASE NO. 3:16-CV-05658-VC
     RENEWED MOTION TO AMEND PTO 50
